Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 10/3/2019.
Claims 1-20 are presented for examination.
Claim Objections
Claim 20 recites “a router, connected the gain configuration controller..” in line 2.  This should read “a router, connected to the gain configuration controller..”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Albrecht et al (US10147035 B2, herein Albrecht).
Regarding claim 1,
	Albrecht teaches a circuit (Albrecht, column 2, line 6 “In a first embodiment disclosed herein, a circuit for emulating the behavior of biological neural circuits, the circuit comprises a plurality of nodes wherein each node comprises a neuron circuit, a time multiplexed synapse circuit coupled to an input of the neuron circuit, a time multiplexed short term plasticity (STP) circuit coupled to an input of the node and to the synapse circuit, a time multiplexed Spike Timing Dependent Plasticity (STDP) circuit coupled to the input of the node and to the synapse circuit, and an output of the node coupled to the neuron circuit, and an interconnect fabric coupled between the plurality of nodes for providing coupling from the output of any node of the plurality of nodes to any input of any other node of the plurality of nodes.” In other words, circuit for emulating the behavior of biological neural circuits is a circuit.), comprising:
	a plurality of artificial neurons; a plurality of artificial synapses, wherein each of the plurality of artificial synapses is associated with a corresponding one of the plurality of artificial neurons (Albrecht, FIG. 1A and FIG. 1B and, column 2, line 44 “FIG. 1A shows a top level diagram of neural circuit, and FIG. 1B shows a diagram of a node in accordance with the present disclosure.” 

    PNG
    media_image1.png
    575
    904
    media_image1.png
    Greyscale

In other words, the circuit (1A) contains a plurality of nodes (1B), and each node contains an artificial neuron (18) and an artificial synapse (16) that is associated with the artificial neuron.);

	a plurality of variable gain amplifiers, wherein each of the plurality of variable gain amplifiers is associated with a corresponding one of the plurality of artificial neurons (Albrecht, FIG. 1B, and column 13, line 7 “The circuit of claim 2 wherein the synapse circuit comprises: a multiplier for multiplying xi from the STP circuit times the wi from the STDP circuit to calculate a product xiwi, and a variable gain amplifier that has a gain that depends on the product xiwi.” In other words, synapse circuit comprises…variable gain amplifier is variable gain amplifier, and, from FIG. 1B, each synapse circuit (16) is associated with an artificial neuron (18) of the plurality of artificial neurons.);
	a router, configured to connect at least one of a plurality of input sources to each of the plurality of artificial neurons via a corresponding variable gain amplifier and a corresponding artificial synapse (Albrecht, column 3, line 58 “The node 14 shown in FIG. 1B has periphery circuitry and core circuitry 42.  The periphery circuitry includes an interconnect fabric 44 that may be used to send data from any node 14 to another node 14. The interconnect fabric 44 may include interconnect buses 44 and routing switches.  The routing switches, which are described in Reference [3], determine which node 14 at any one time is connected to another node 14, and this connectivity is determined by connectivity data in memory 2.” In other words, interconnect fabric 44 containing routing switches is a router, configured to connect at least one of a plurality of input sources to each of the plurality of artificial neurons.); and
	a gain configuration controller, configured to set a gain on each of the plurality of variable gain amplifiers based on a time division schema and an identity of an input source transmitting a spike during a given time (Albrecht, FIG. 8C, and column 9, line 17 “FIG. 8C shows a detail of the synapse circuit 16.  The amplifier 61 has a variable gain, which is set by the output of multiplier 57, which multiplies xi 56 times wi 58. The signals xi 56 and wi 58 are produced by the STP 20 and STDP 22 circuits, respectively, as described above.  The output signal 60 of the synapse circuit 16 is time multiplexed and updated in every time slot 110i, which as described above, may be I = 1 to 128 for one embodiment.” 

    PNG
    media_image2.png
    381
    504
    media_image2.png
    Greyscale

In other words, multiplier 57 is gain configuration controller which sets the gain to the variable gain amplifiers, and synapse circuit 16 is time multiplexed is based on a time division schema.).  
Regarding claim 2,
	Albrecht teaches the circuit of claim 1, wherein 
	a number of input sources connected to a given artificial neuron of the plurality of artificial neurons is based on the time division schema and a spike transmission rate from the plurality of input sources (Albrecht, FIG. 9A, and column 9, line 41 “FIG. 9A shows an embodiment of a neuron circuit 18, which as shown has an accumulator 160, which may have 9 bits, whose output is compared by a comparator 162 to a threshold Vth 164. As shown, if the sum of the accumulator 160 exceeds the threshold Vth 164, the neuron output 70 is a spike and the accumulator is reset. The neuron input 68 is from all the time multiplexed inputs 68. A spike at the neuron output 70 may occur at any time, or there may be no spike at all. The rate of spikes at the output 70 may range from O Hz to less than 1 kHz; however, depending on the implementation of the neural circuit, the rate may be much higher. An embodiment of a neuron circuit 18 is further described in Reference [3].”

    PNG
    media_image3.png
    338
    867
    media_image3.png
    Greyscale

In other words, all the time multiplexed inputs 68  is a number of input sources connected to the artificial neuron, time multiplexed inputs is based on the time division schema, and rate of spikes at output 70 is spike transmission rate. Examiner notes that output of one neuron is input to another, so each of the input spikes would have their own transmission rate as well.).  
Regarding claim 3,
	Albrecht teaches the circuit of claim 1, wherein 
	the router and the gain configuration controller allow a first artificial neuron of the plurality of artificial neurons to receive a first spike from a first input source of the plurality of input sources at a first gain and a second artificial neuron of the plurality of artificial neurons to receive the first spike from the first input source of the plurality of input sources at a second gain set independently of the first gain (Albrecht, FIGs. 1B, 8C, and 9A.  In other words, interconnect fabric containing routing switches is router, multiplier is gain configuration controller, each node has its own multiplier, so different neurons set gains independently, and from mapping of claim 2, all the input spikes are from different artificial neurons.).  

Regarding claim 4,
	Albrecht teaches the circuit of claim 1, wherein 
	the router and the gain configuration controller allow a first artificial neuron of the plurality of artificial neurons to receive a first spike from a first input source of the plurality of input sources during a first time and a second artificial neuron of the plurality of artificial neurons to receive a second spike from a second input source of the plurality of input sources at the first time (Albrecht, column 2, line 20 “In another embodiment disclosed herein, a method for emulating the behavior of biological neural circuits comprises providing a plurality of nodes, providing a neuron circuit in each node, providing a synapse circuit in each node coupled to an input of the neuron circuit, providing a short 25 term plasticity (STP) circuit in each node coupled to an input of the node and to the synapse circuit, providing a Spike Timing Dependent Plasticity (STDP) circuit in each node coupled to the input of the node and to the synapse circuit, providing an output of the node coupled to the neuron 30 circuit, time multiplexing the synapse, the STP, and the STDP circuits; and providing an interconnect fabric coupled between the plurality of nodes for providing coupling from the output of any node of the plurality of nodes to any input of any other node of the plurality of nodes.” See mapping of claims 1 and 2. In other words, interconnect fabric is router, multiplier is gain configuration controller, plurality of nodes is plurality of artificial neurons, and providing coupling from the output of any node to any input of any other node of the plurality of nodes is receive a first spike from a first input source of the plurality of input sources during a first time and a second artificial neuron of the plurality of artificial neurons to receive a second spike from a second input source of the plurality of input sources at the first time.).  
Regarding claim 5,
	Albrecht teaches the circuit of claim 1, wherein 
	a first input source of the plurality of input sources transmits spikes at a first transmission rate and a second input source of the plurality of input sources transmits spikes at a second transmission rate, different from the first transmission rate (Albrecht, column 5 line 4 “The neuron circuit 18 receives the time multiplexed input 68, which is the result of the time multiplexed signal Pi 50, and the time multiplexed STP 20, SDTP 22, synapse 16, KD 24, and multiplier 64 circuits, and produces an output 70, which is a spike-type signal when it occurs. The output 70 of the neuron circuit 18 is not time multiplexed and may typically occur at a rate of 10-100 Hz or there may be no output spike at all. The rate may range from 0-Hz to less than 1kHz.” In other words, the output of a neuron circuit is the input to other neuron circuits, and rate may range from 0 Hz to less than 1kHz is a first transmission rate and second transmission rate where the rates are different.).  
Regarding claim 6,
	Albrecht teaches the circuit of claim 1, wherein 
	the router includes a register, configured to receive and store input spikes from the plurality of input sources and re-transmit the input spikes from the register based on the time division schema (Albrecht, FIG. 2, In other words, CMOS Synapse Memory 1A is a register configured to receive and store input spikes from the plurality of input sources and re-transmit them, and STDP (Spike Timing Dependent Plasticity) 22 (with time multiplexing) is based on the time division schema.).  


    PNG
    media_image4.png
    559
    905
    media_image4.png
    Greyscale

Regarding claim 7,
	Albrecht teaches the circuit of claim 1, wherein 
	the router and the gain configuration controller are controlled via a shared clock signal (Albrecht, FIG. 3, and column 5, line 61 “In the embodiment shown in FIG. 3 stores 128 words, which corresponds to the example above in which the output P 73 of 128 nodes 14 are time multiplexed to provide Pi 50 for I=l to 128 to a particular node 14 on each cycle 108.” And, FIG. 2, column 4, line 30 “Data arriving from the interconnect fabric 44 is fed into the STDP circuit 22, and also into an Exponential to Spike (E-to-S) circuit 52. The input 50 to the node 14 is an input signal Pi that comes from the interconnect fabric 44. The signal Pi contains signals that each have a falling exponential tail. The signal Pi is time multiplexed, and in each time slot the interconnect fabric 44 may be controlled via the routing switches so that in each time slot the signal Pi comes from the output P 73 from another node 14.”

    PNG
    media_image5.png
    577
    804
    media_image5.png
    Greyscale

In other words, interconnect fabric with routing switches is router, multiplier is gain configuration controller (see mapping of claim 1), and slot clock is shared clock.).
Regarding claim 8,
	Albrecht teaches the circuit of claim 1, wherein 
	each of the plurality of variable gain amplifiers is positioned upstream of a corresponding one artificial synapse relative to a corresponding artificial neuron (Albrecht, FIG. 8C.  In other words, multiplier is variable gain amplifier (see mapping of claim 1), and it is positioned upstream of the artificial synapse relative to the corresponding artificial neuron.).  
Regarding claim 9,
Albrecht teaches the circuit of claim 1, wherein 
	the plurality of artificial neurons, the plurality of artificial synapses, the plurality of variable gain amplifiers, the router, and the gain configuration controller are defined on a single integrated circuit (Albrecht, FIG. 1A,  In other words , FIG.1A shows that the entire neuromorphic circuit including a plurality of artificial neurons, synapses, variable gain amplifiers, router and gain configuration controller is defined on a single integrated circuit.).
Regarding claim 18,
	Albrecht teaches a system (Albrecht teaches a circuit. See mapping of claim 1.  It is implicit that a circuit requires a system in order to function.), comprising: 
	a signal path comprising a variable gain amplifier; an artificial neuron connected via the signal path to a plurality of input sources; and a gain configuration controller configured to set a gain in a variable gain amplifier based on which input source of the plurality of input sources is transmitting an input spike to the artificial neuron (Albrecht, FIG. 2, See mapping of claim 1. In other words, FIG. 2 shows a signal path Pi  50 comprising a variable gain amplifier (included in synapse circuit 16), an artificial neuron 18 and a gain configuration controller (multiplier circuit 64), that sets a gain in a variable gain amplifier (see mapping of claim 1) for  input sources 44 transmitting input spikes through an STDP 22 to an artificial neuron 18.).   
Regarding claim 19,
	Albrecht teaches the system of claim 18, further comprising: 
	a router, connected to the plurality of input sources and configured to connect one input source of the plurality of input sources at a time to the artificial neuron via the signal path (Albrecht, FIG. 1A, and FIG. 2. See mapping of claim 1.  In other words, interconnect fabric 44 with routing switches is a router connected to the plurality of input sources and configured to connect one input source of the plurality of input sources to the artificial neuron via the signal path.).  
Regarding claim 20,
	Albrecht teaches the system of claim 18, further comprising: 
	a router, connected (“to” - added by Examiner) the gain configuration controller and the plurality of input sources, wherein the router is configured to identify to the gain configuration controller which input source of the plurality of input sources is transmitting the input spike (Albrecht, FIG. 1A, and FIG. 2.  See mapping of claim 1. In other words, the interconnect fabric 44 (router) is connected to the multiplier circuit 64 (gain configuration controller) and the plurality of input sources, where the input source transmitting the input spike is stored in CMOS synapse memory 1A.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Albrecht and Wu et al (Spatio-Temporal Backpropagation for Training High-Performance Spiking Neural Networks, herein Wu).
Regarding claim 10,
	Albrecht teaches a method (Albrecht, column 2, line 20 “In another embodiment disclosed herein, a method for emulating the behavior of biological neural circuits…” In other words, method is method.), comprising: 
	Thus far, Albrecht does not explicitly teach training neurons in a spiking neural network (SNN); assigning a time division schema for input sources to the neurons based on the training; assigning gains for the neurons in the time division schema based on the training; 
receiving inputs from the input sources;  setting a given gain for a given neuron based on the assigned gains and a given input source from which a given input is received; and transmitting the given input to the given neuron according to the gain.
	Wu teaches training neurons in a spiking neural network (SNN); assigning a time division schema for input sources to the neurons based on the training; assigning gains for the neurons in the time division schema based on the training; receiving inputs from the input sources; setting a given gain for a given neuron based on the assigned gains and a given input source from which a given input is received; and transmitting the given input to the given neuron according to the gain. See mappings below.
	training neurons in a spiking neural network (SNN) (Wu, page 1, paragraph 1, line 9 “In this paper, we propose a spatio-temporal backpropagation (STBP) algorithm for training high-performance SNNs.” In other words, algorithm for training.. SNNs is method for training neurons in a spiking neural network.);
	assigning a time division schema for input sources to the neurons based on the training (Wu, Figure 2, and page 1, paragraph 1, line 11 “In order to solve the non-differentiable problem of SNNs, an approximated derivative for spike activity is proposed, being appropriate for gradient descent training. The STBP algorithm combines the layer-by-layer spatial domain (SD) and the timing-dependent temporal domain (TD), and does not require any additional complicated skill.” In other words, timing-dependent temporal domain is time division schema, spikes are input sources to the neurons, applied gradient descent is based on training, and Figure 2 shows error propagation based on gradient descent.);


    PNG
    media_image6.png
    463
    917
    media_image6.png
    Greyscale

	assigning gains for the neurons in the time division schema based on the training (Wu, Equations 2-4, and page 3, column 2, paragraph 1, line 9 “In above formulas, the upper index t denotes the time step t, and n and l(n) denote the nth layer and the number of neurons in the nth layer, respectively. wij is the synaptic weight from the jth neuron in pre-synaptic layer to the ith neuron in the postsynaptic layer, and oj ∈ {0, 1} is the neuronal output of the jth neuron where oj = 1 denotes a spike activity and oj = 0 denotes nothing occurs. Equation (4) transforms Equation (2) to an iterative update of membrane potential in the LIF model.”

    PNG
    media_image7.png
    34
    337
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    99
    361
    media_image8.png
    Greyscale


In other words, i is neuron, t is time, w (weights) is gain, xi is presynaptic input of the ith neuron, and equation 3 shows assigning gains (weights) to neurons in the time division schema based on the training.); 
	receiving inputs from the input sources (Wu, Equation 1, and page 2, column 2 paragraph 3, line 1 “It is known that Leaky Integrate-and-Fire (LIF) is the most commonly used model at present to describe the neuronal dynamics in SNNs, and it can be simply governed by:  

    PNG
    media_image9.png
    46
    321
    media_image9.png
    Greyscale

where u(t) is the neuronal membrane potential at time t, τ is a time constant and I(t) denotes the pre-synaptic input which is determined by the pre-neuronal activities or external injections and the synaptic weights.” In other words, l(t) is input, and external injections is input sources.);   
	setting a given gain for a given neuron based on the assigned gains and a given input source from which a given input is received (Wu, Equation 3. In other words, i is neuron, t is time, w is gain, and equation 3 shows assigning gains (weights) to neurons in the time schema based on input as well as training.); and
	transmitting the given input to the given neuron according to the gain (Wu, Figure 2, and Equation 3. In other words, i is neuron, w is gain, and from Figure 2, the input is transmitted to the neurons via spikes according to the gain.).
	Both Wu and Albrecht are directed to implementing spiking neural networks (SNN), among other things.  Albrecht teaches an SNN on a hardware circuit, but does not explicitly teach training an SNN.  Wu teaches training an SNN.  In view of the teaching of Albrecht, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu into Albrecht.  This would result in being able to train an SNN implemented on a hardware circuit.
	One of ordinary skill in the art would be motivated to do this because previous methods of training SNNs have under-emphasized the temporal nature of spiking which could lead to poor performance. (Wu, page 1, paragraph 1, line 2 “Recent schemes, e.g., pre-training from artificial neural networks (ANNs) or direct training based on backpropagation (BP), make the high-performance supervised training of SNNs possible. However, these methods primarily fasten more attention on its spatial domain information, and the dynamics in temporal domain are attached less significance. Consequently, this might lead to the performance bottleneck, and scores of training techniques shall be additionally required.”).
Regarding claim 11,
	The combination of Albrecht and Wu teaches the method of claim 10, wherein 
	setting the given gain further comprises:  setting the given gain based on an identity of a given input source from which the given input was received (Wu, see Equation 3.  In other words, i is neuron, t is time, w is gain, xi is presynaptic input of neuron i, and equation 3 shows assigning gains to neurons based on an identity of a given input source x.)
Regarding claim 12,
	The combination of Albrecht and Wu teaches the method of claim 10, wherein 
	a first neuron of the neurons receives a first input from a first input source of the input sources at a first gain, and a second neuron of the neurons receives the first input at a second gain different from the first gain (Wu, page 6, column 2, paragraph 1, line 7 “Actually, these images are patches in many real-world large-scale pictures, where each patch corresponds to an intrinsic location. The patches are sent to a neural network for binary classification to tell us whether or not an object exists in the scene, which is labeled by 0 or 1, as illustrated in Figure 4A. If so, an extra model will use the intrinsic location of this patch as the detected location. The input of the first layer should be a spike train, which requires us to convert the samples from the static datasets into spike events. To this end, the Bernoulli sampling conversion from original pixel intensity to the spike rate is used in this paper. Specifically, each normalized pixel is probabilistically converted to a spike event (“1”) at each time step by using an independent and identically distributed Bernoulli sampling.”

    PNG
    media_image10.png
    636
    763
    media_image10.png
    Greyscale

In other words, C shows each neuron receiving unique input, each input associated with a unique gain.).  
Regarding claim 13,
	The combination of Albrecht and Wu teaches the method of claim 10, wherein 
	a first neuron of the neurons receives a first input from a first input source of the input sources at a first time and a second neuron of the neurons receives a second input from a second input source of the input sources at the first time (Wu, Figure 4. See mapping of claims 11 and 12.  In other words, each neuron receives input from one or more sources from data and/or previous neurons based on time t.).
Regarding claim 14,
	The combination of Albrecht and Wu teaches the method of claim 10, further comprising: 
	storing the inputs received in a register until a corresponding time in the time division schema (Wu, Equation 3, In other words, value of wij is stored in memory (register) until it is used to calculate xi based on the corresponding time t.).  
Regarding claim 15,
	The combination of Albrecht and Wu teaches the method of claim 14, wherein setting the given gain further comprises: 
	setting the given gain based on the corresponding time being associated with a given input source from which the given input was received (Wu, Equation 3. See mapping of claim 10. In other words, w is gain is based on time t associated with an input source x from which the input was received.).  
Regarding claim 16,
	The combination of Albrecht and Wu teaches the method of claim 14, further comprising: 
	in response to receiving two input spikes from one input source of the input sources, dropping an earlier received input spike of the two input spikes from the one input source (Wu, Figure 2 (A), rule (2), and page 3, column 1, paragraph 1, line 11 “ The membrane potential exponentially decays until the neuron receives new input, and a new update round will start once the neuron fires a spike. That is to say, the neuronal state is codetermined by the spatial accumulations of ˆI(t) and the leaky temporal memory of u(ti−1).” 

    PNG
    media_image11.png
    42
    410
    media_image11.png
    Greyscale

In other words, membrane potential decays until the neuron receives new input is dropping an earlier received input spike from the same source based on time.) 
Regarding claim 17,
	The combination of Albrecht and Wu teaches the method of claim 14, further comprising:   
	in response to receiving at least two input spikes during one time division for transmission to one neuron of the neurons, colliding the at least two input spikes  (Albrecht, column 3, line 32. Examiner notes that the specification of the instant application recites “in response to receiving at least two input spikes during one time division for transmission to one neuron of the neurons, colliding the at least two input spikes to advantageously require less control hardware of software and to instead rely on the robustness of the SNN to ignore or compensate for signal collisions”. (Specification, paragraph [0020], line 2.)  In essence, the claimed invention ignores collisions, instead relying on the robustness of the SNN to continue to function.  Albrecht teaches this “The neural circuit 10 includes electronic neuron and synapse circuits that have spiking signals at biological rates.  The electronic neurons and synapses may mimic multiple behaviors of biological neurons and synapses, including Short Term Plasticity (STP), different types of Spike Timing Dependent Plasticity (STDP), synaptic Kinetic Dynamics (KD), neural Homeostatic Plasticity (HP), and Axonal Delays (AD). The neural circuit 10 saves hardware cost and complexity by using time multiplexing.” (Albrecht, column 3, line 32.) In other words, the possibility of collisions is ignored in favor of relying on the robustness of the SNN.).  
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Rast, et al “Virtual Synaptic Interconnect Using an Asynchronous Network-on-Chip” discloses the SpiNNaker chip which maps virtual topology using an asynchronous NoC that decouples the “logical” connectivity from the physical wiring.
Jin, et al “Algorithm and Software for Simulation of Spiking Neural Networks on the Multi-Chip SpiNNaker System” discloses parallel simulation of spiking neural networks on multiple SpiNNaker universal neuromorphic chips.”
Hu, et al “Digital Implementation of a Spiking Neural Network (SNN) Capable of Spike-Timing-Dependent Plasticity (STDP) Learning” discloses an implementation of re-scalable spiking neural network learning using spike timing dependent plasticity.
Inoue, et al “WO 2018/047213 A1” discloses a single-ended amplifying circuit with continuously adjustable gain between positive and negative values.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124